Citation Nr: 0612265	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar 
sprain, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for chronic cervical 
sprain, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for medial meniscus 
tear and anterior cruciate ligament tear, left knee, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty verified from August 1994 to 
October 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of an increased (compensable) evaluation for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran's chronic lumbar sprain is characterized by 
forward flexion to 30 degrees, extension to 5 degrees, right 
and left lateral flexion to 20 degrees and rotation to 20 
degrees, each with complaints of pain; x-ray evidence of 
minimal degenerative changes, mild spondylosis and slight 
narrowing of the L3-4 interspace; muscle tenderness to 
palpation; no muscle spasm; no neurologic or sensory 
findings; and no ankylosis.  

2.  The veteran's chronic cervical sprain is characterized by 
forward flexion to 30 degrees, extension to 20 degrees, right 
and left lateral flexion to 20 degrees and rotation to 20 
degrees, each with complaints of pain; x-ray evidence of 
slight narrowing of the C3-4 and 4-5 interspaces, without 
degenerative arthritis; muscle tenderness; no muscle spasm, 
no neurologic or sensory findings; and no ankylosis.  

3.  The veteran's left knee medial meniscus tear and anterior 
cruciate ligament tear is characterized by full extension to 
0 degrees, limited flexion to 75 degrees, with complaints of 
pain; mild crepitation; tenderness to palpation; effusion; 
and no objective evidence of any recurrent subluxation, 
lateral instability or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for lumbar 
sprain are more closely approximated.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003-5237 (2005).  

2.  The criteria for an evaluation in excess of a 20 percent 
rating for cervical sprain are not met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2005).  

3.  The criteria for an evaluation in excess of a 10 percent 
rating for medical meniscus tear and anterior cruciate 
ligament tear, left knee, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5257, 5260 and 5261 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
claims appeal, the Board must first determine whether the 
veteran has been apprised of the law and regulations 
applicable to the claims for evaluations in excess of 20 
percent for chronic lumbar sprain, in excess of 20 percent 
for chronic cervical sprain, and in excess of 10 percent for 
medial meniscus tear and anterior cruciate ligament tear, 
left knee.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The veteran's claims adjudicated 
on the merits on appeal were received at the RO in April 
2003, and notice of the VA's duty to assist was issued to the 
veteran later in April 2003.  The claims were denied by an RO 
decision of July 2003 and a statement of the case (SOC) was 
issued in February 2004.  Accordingly, the timing of the 
notice complies with Pelegrini.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 206 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  

The April 2003 notice of the VA's duty to assist complies 
with VA law and regulations, and advised the veteran of the 
sort of evidence not of record necessary to substantiate each 
of the claims adjudicated on the merits on appeal, to include 
medical evidence of greater lumbar, cervical and left knee 
symptomatology than that previously shown.  The claimant was 
advised of what evidence the VA will obtain, and what 
information the claimant was expected to provide.  The 
claimant was asked to submit all evidence in the claimant's 
possession that pertains to each of the above claims.  
Although the notices made no reference to veteran's status 
and the effective date of any increase in disability, there 
is no prejudice to the claimant since his veteran status is 
not questioned, and all but one of the claims on appeal are 
being denied-an effective date of the grant of an increased 
rating is only pertinent to the lumbar spine disorder, since 
all other claims are being denied.  With regard to the 
Board's grant of a 40 percent evaluation for chronic lumbar 
sprain, the Board action is totally consistent with the RO's 
assignment of a separate rating effective from December 27, 
2004-the date of VA examination first showing the required 
symptomatology.  The Board grants an increased 40 percent 
evaluation based on the same date-December 27, 2004, the 
date of VA examination.  Expressed in another way, the 
veteran is well aware of the basis of both the RO and the 
Board's actions-the VA examination report of December 27, 
2004 shows an increase in symptomatology warranting an 
increased rating from that date, but not earlier, since 
earlier evidence showed nearly asymptomatic disability.  

The VA provided the veteran with appropriate VA examinations 
in June 2003 and December 2004.  All identified treatment 
records were obtained.  Accordingly, there is no further 
available development indicated.  See 38 U.S.C.A. § 5103(b).  

The veteran was provided with copies of all communications 
and adjudications, including all pertinent RO rating 
decisions, the SOC and all supplemental statements of the 
case (SSOCs).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this appeal as to the 
claims.  Given the development undertaken by the RO-
particularly, the repeated VA examinations, and the fact that 
the veteran has pointed to no other pertinent evidence which 
has not been obtained, the record is ready for appellate 
review of the claims on appeal.  

The veteran and his representative have been repeatedly 
advised of the need to submit medical evidence of increased 
disability resulting from service-connected lumbar, cervical 
and left knee disorders.  There is adequate evidence of 
record to adjudicate each of these claims.  Accordingly, 
there is no prejudice in proceeding with a decision in the 
appeal at this time.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 206 WL 519755 (U. S. Vet. App. Mar. 3, 
2006); See also, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); 38 C.F.R. § 20.1102 (2005) (Pertaining to harmless 
error).  

The Merits of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R.§§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.  

Degenerative arthritis-if established by X-ray findings-
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Additionally, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  

Cervical and Lumbar Spine Sprains

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Plate V; See also, Note (2), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243.  

The criteria for rating injuries of the spine provides as 
follows for diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine......................................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine................................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis
of the entire thoracolumbar 
spine...................................................................40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable
ankylosis of the entire cervical 
spine................................................................
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees
but not greater than 60 degrees; or, forward flexion of the 
cervical spine
greater than 15 degrees but not greater than 30 degrees; or, 
the combined
range of motion of the thoracolumbar spine not greater than 
120 degrees;
or, the combined range of motion of the cervical spine not 
greater than 170
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or
abnormal 
kyphosis.................................................................................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not
greater than 85 degrees; or, forward flexion of the cervical 
spine greater
than 30 degrees but not greater than 40 degrees; or, combined 
range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater
than 235 degrees; or, combined range of motion of the 
cervical spine greater
than 170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding,
or localized tenderness not resulting in abnormal gait or 
abnormal spinal
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.........................................................................................
...............10

Under note (1) to this provision, associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Under note (2), for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.    

Under note (3) of the foregoing, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note 2.  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4) provides that each range of motion 
measurement should be rounded to the nearest five degrees.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

The veteran's claims were received in April 2003.  The above 
criteria, effective from September 26, 2003, are 
substantially unchanged from the former criteria effective 
from September 23, 2002.  

The veteran has repeatedly denied receiving any ongoing 
treatment for his cervical and lumbar spine sprains, and the 
evidence of record confirms this.  Very limited clinical 
findings were noted prior to a VA examination in December 
2004.  Specifically, on VA examination in June 2003, the 
cervical spine was found to be "asymptomatic," with a full 
range of motion of the cervical spine.  The lumbar spine had 
an approximate full range of motion, and only some mild 
tenderness to palpation, with no muscle spasm.  X-rays of the 
lumbar spine revealed only minimal degenerative changes.  The 
veteran denied any sort of treatment.  

The December 2004 VA examination report demonstrates cervical 
sprain forward flexion limited to 30 degrees, extension 
limited to 20 degrees, right and left lateral flexion limited 
to 20 degrees and rotation limited to 20 degrees, each with 
complaints of pain.  The examiner noted muscle tenderness, 
but no muscle spasm.  There were no neurologic or sensory 
findings, and no ankylosis.  X-rays revealed only a slight 
narrowing of the C3-4 and C4-5 interspaces, and was otherwise 
normal-the veteran has no arthritis of the cervical spine.  

The finding of limitation of forward flexion of the cervical 
spine to 30 degrees warrants no more than a 20 percent 
disability evaluation under Diagnostic Code 5237.  Without an 
objective showing of greater limitation of motion, 
degenerative arthritis, ankylosis of the cervical spine, or 
disc disease with incapacitating episodes, the claim must be 
denied.  The medical evidence of record demonstrates no 
ankylosis of the cervical spine, no arthritis and no disc 
disease.  Accordingly, no more than a 20 percent disability 
evaluation is warranted for cervical spine sprain on account 
of limitation of motion and pain, first demonstrated on VA 
examination in December 2004.  

The December 2004 VA examination report demonstrates, for the 
first time, significant limitation of motion of the lumbar 
spine.  The examiner found forward flexion to be limited to 
30 degrees, with extension limited to 5 degrees, right and 
left lateral flexion limited to 20 degrees and rotation 
limited to 20 degrees, each with pain.  Current x-rays 
revealed mild spondylosis of the lower lumbar area and slight 
narrowing of the L3-4 interspace.  There was some muscle 
tenderness to palpation, and no muscle spasm.  Neurologic and 
sensory testing was negative, and there was no ankylosis.  
The veteran again denied any treatment.  

One of the above clinical findings-limitation of forward 
flexion to no more than 30 degrees-warrant a 40 percent 
disability evaluation under Diagnostic Code 5237 with 
application of 38 C.F.R. § 4.7.  With no showing of greater 
limitation of motion, ankylosis of the lumbar spine, or 
neurologic impairment with incapacitating episodes, an 
evaluation in excess of 40 percent is not warranted by the 
objective clinical findings.  

Left Knee Disability

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Repeated VA examinations of June 2003 and December 2004 
demonstrate no instability of the left knee joint.  The June 
2003 VA report shows a near full range of motion of the left 
knee, with tenderness, swelling, and complaints of pain.  On 
VA examination in December 2004 the veteran's left knee had 
full extension to 0 degrees, limited flexion to 75 degrees, 
and complaints of pain on motion.  The veteran had some mild 
crepitation, tenderness to palpation and effusion of the knee 
joint on examination.  With no greater limitation of motion 
and no subluxation, lateral instability or ankylosis, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Codes 5257, 5260 or 5261.  

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  The veteran has denied any left knee treatment, and no 
evidence of record demonstrates frequent episodes of locking 
pain.  Accordingly, Diagnostic Code 5258 provides no basis 
for a beneficial result.  

The finding on VA examination of December 2004 do not warrant 
and evaluation in excess of 10 percent on the basis of 
painful and limited range of motion of the left knee joint 
under Diagnostic Code 5260 and 5261.  With no evidence of any 
treatment for left knee symptomatology, the Board finds that 
the criteria for a 20 percent rating are not more closely 
approximated under Diagnostic Code 5258.  Any locking of the 
knee joint or swelling experienced by the veteran has not 
required any treatment, and left knee joint swelling has been 
minimal on repeated VA examination.  The claim is denied 
because a preponderance of the medical evidence  is against 
the claim.  

In closing, and with regard to each of the above claims, 
while the VA examination of December 2004 shows a 
considerable increase in severity of service-connected spine 
and left knee symptomatology, the lack of any ongoing VA or 
private treatment for spine or knee symptoms support the 
findings that no more than a 40 percent evaluation is 
warranted for lumbar sprain, that no more than a 20 percent 
rating is warranted for cervical sprain, and that no more 
than a 20 percent rating warranted for left knee disability.  
The limited objective findings on VA examinations show that 
the veteran's argument of greater impairment, above that 
which is detailed above, is not supported by objective 
medical evidence.  The veteran has been repeatedly advised to 
identify or submit medical evidence of an increase in 
symptomatology which meets the criteria for increased ratings 
regarding each of the above disorder.  Such evidence has not 
been submitted.  



ORDER

The claim for a 40 percent evaluation for lumbar sprain is 
granted.  

The claim for an evaluation in excess of a 20 percent rating 
for cervical sprain is denied.  

The claim for an evaluation in excess of a 10 percent rating 
for medical meniscus tear and anterior cruciate ligament 
tear, left knee, is denied.  


REMAND

VA audiologic examinations of June 2003 and December 2004 
demonstrate that the veteran may have an exceptional pattern 
of left ear hearing impairment, warranting additional 
development and adjudicative consideration not previously 
afforded him.  38 C.F.R. § 3.159 (2005).  

While the severity of hearing loss is generally determined by 
the application of criteria set forth in 38 C.F.R. § 4.85, 
38 C.F.R. § 4.86(a)(b) applies when an exceptional pattern of 
hearing impairment is indicated.  An exceptional pattern of 
hearing impairment is defined to include the situation where 
puretone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) are 55 decibels or higher.  
In such situations, 38 C.F.R. § 4.86 requires that the VA 
audiologic examiner determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa of 
38 C.F.R. § 4.85, whichever results in the higher numeral 
(evaluating each ear separately).  38 C.F.R. § 4.86(a).  

Given the left ear findings on VA audiologic examinations of 
June 2003 and December 2004, the veteran must be scheduled 
for another VA audiologic examination which includes a 
medical opinion statement compliant with 38 C.F.R. § 4.86.  

Accordingly, the case is REMANDED for the following action:  

1.  The VBA AMC must contact the veteran 
and invite him to identify any pertinent 
audiologic evidence, both VA and private, 
regarding the severity of his service-
connected bilateral hearing loss, if not 
already on file.  The VBA AMC should also 
request and obtain any outstanding VA 
treatment records, if any, dated from 
April 2002 to the present, as well as any 
other records identified by the veteran, 
if not already on file.  

2.  The veteran should be scheduled for a 
VA audiologic examination.  All indicated 
tests and studies should be performed, 
and the claims folder must be made 
available to the examiner for use in the 
study of the case.  Definitive findings 
and diagnoses should be entered, to 
include pure tone audiometry thresholds, 
in decibels, for each of the frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 
hertz, as well as speech audiometry (in 
percentages) for each ear.  

The audiologist must specifically 
determine whether or not the veteran 
meets the criteria for exceptional 
patterns of hearing impairment under 
38 C.F.R. § 4.86(a)(b), with the 
assignment of a Roman numeral designation 
for any such exception pattern of hearing 
impairment under either Table VI or Table 
VIa of 38 C.F.R. § 4.85, whichever 
results in the higher numeral (each ear 
evaluated separately).  

The examiner is to set forth all findings 
and conclusions, along with rationale and 
support for the diagnosis entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence.  

3.  The VBA AMC must review the claims 
file and undertake any other notice or 
development it determines to be required 
under the VCAA, its implementing 
regulations, or the precedential case of 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, or to assure compliance 
with this Board Remand, to include 
scheduling the veteran for an 
otolaryngologic examination and/or 
magnetic resonance imaging (MRI) to 
determine the etiology and pathology of 
any acoustic neuroma of the left ear, as 
considered on VA examination of December 
2004.  

4.  Upon completion of the above 
development, the VBA AMC should issue a 
SSOC containing all applicable laws and 
regulations as to the claim for a 
compensable evaluation for bilateral 
hearing loss, with reference to, and 
consideration of, both 38 C.F.R. §§ 4.85 
and 4.86(a)(b).  

After the directed actions, the case should be returned to 
the Board for further consideration, if in order.  No action 
is required on the part of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion as to the ultimate disposition warranted 
in this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


